Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 31, 43 and 48, the features of generating a first set of tiles by dividing a document stored on a server into a plurality of subsections of same dimensions, each tile comprising a rasterized representation of a subsection of the plurality of subsections, and the document comprising one or more sets of content data objects and one or more supplemental document resource objects; determining a performance metric of the client computer device representing at least a processing capacity of the client computer device based on a request for the document from the client computer device; upon determining the performance metric of the client computer device indicates that the client computer device has reduced processing capacity for rendering the document, transmitting the document and the first set of tiles to the client computer device, enabling the client computer device to generate a view of the document using the first set of tiles and the one or more supplemental document resource objects of the document; and upon determining the performance metric of the client computer device indicates that the client computer device does not have reduced processing capacity for  rendering the document, transmitting the document to the client computer device and retaining the first set of tiles at the server, enabling the client computer device to render the document, wherein generating the view of the document using the first set of tiles and the one or more supplemental document resource objects of the document requires less processing power than rendering the document are not shown and would not have been obvious to a person of ordinary skill in the art at the time of the invention in view of the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU V HUYNH whose telephone number is (571)272-4126.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CESAR PAULA can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THU V HUYNH/Primary Examiner, Art Unit 2177